TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 10, 2022



                                     NO. 03-22-00279-CV


                                  B. S. and M. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE
                CONCURRING OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on April 26, 2022. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.